Citation Nr: 1618077	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a bilateral leg disability, to include circulatory problems.

2.  Entitlement to service connection for a back disability claimed as upper and lower back conditions.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to January 1957 and from February 1957 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his June 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in September 2014, the Veteran submitted a statement indicating he wished to withdraw his hearing request. 

The Board notes that the Veteran's appeal initially included entitlement to service connection for bilateral hearing loss.  That claim has since been granted by the RO.  As the grant of service connection is a full grant of benefits sought on the appeal, the issue is no longer before the Board.

The Board notes that in a recent letter, a RO Rating Veterans Service Representative noted that additional evidence pertaining to the Veteran's claim for service connection for bilateral frostbite of the feet and toes was associated with the record.  See Letter dated October 15, 2015.  To date, no steps have been made to address the additional evidence and such evidence has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, remand of the appeal for additional development is necessary before appellate review.

The Veteran was afforded several VA examinations in January 2015 in relation to various claims.  At that time, the Veteran was scheduled for a bilateral leg examination.  However, the Veteran declined, indicating that his bilateral leg claim was related to his service connection claim for frostbite of the bilateral feet and toes.  See VA Examination dated January 26, 2015.

As an initial matter, substantive appeal may only be withdrawn in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  Although the Veteran indicated to the VA examiner that his bilateral leg claim was part and parcel to his frostbite claim, this intention has not been conveyed to the Board in writing or at a hearing before the Board.  Because the regulations specifically provide for the two ways a veteran may withdraw a claim before the Board and do not specifically permit a veteran to withdraw a claim verbally unless at a hearing, the Board finds that the Veteran's appeal is still pending and has not been effectively withdrawn.  Accordingly, on remand, the RO must send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate his appeal. 

In regards to the Veteran's service connection for a back disability, the evidence of record demonstrates that the Veteran had back surgery at Brookwood Medical Center.  See VA Treatment Records dated August 23, 2010.  However, such records are not associated with the claims file.  These records are potentially probative to the both issues on appeal.  As such, remand is necessary to ensure that all relevant treatment records are obtained.   


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all outstanding VA treatment records.  All obtained records should be associated with the claims file. 

2.  Contact the Veteran or his representative and request that he identify any outstanding treatment records related to the claims on appeal, specifically any records pertaining to the Veteran's back surgery at Brookwood Medical Center.  Take appropriate steps to secure copies of any such treatment records identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  

3.  The Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current bilateral leg disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran, to include regarding any in-service events, injuries, or treatments for his legs.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.

After the record review, and thorough examination and interview of the Veteran, the VA examiner should offer an opinion with supporting rationale as to the following inquiries:

a) Identify with specificity all bilateral leg disabiites that are currently manifested, or have been manifested at any time since March 2009.

The examiner should specifically address the Veteran's claimed circulatory problems, as well as the VA diagnosis of peripheral neuropathy.  See June 2013 Statement of the Case; March 2009 claim.

b) For each identified leg disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's leg disability was either incurred in or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that his current leg problems are related to the amount of time he had to spend on his feet during service, and that he has difficulty walking related to frost bite in his feet in Alaska in 1960.  See February 2014 Veteran's Statement to Congressional Representative; June 2013 substantive appeal.

The examiner should note that the Veteran's service records, in their entirety, including his service treatment records, are unavailable due to a fire-related incident.  

The complete rational for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4.  The AOJ should conduct any other development deemed appropriate.

5.  After the above development has been completed, readjudicate the claims.  If any benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


